  Case 3:20-cv-03017-RAL Document 13 Filed 05/10/21 Page 1 of 1 PageID #: 55



                              UNITED STATES DISTRICT COURT


                                DISTRICT OF SOUTH DAKOTA


                                     CENTRAL DIVISION



SYLVAN L. GODFREY,                                             3:20-CV-03017-RAL


                        Plaintiff,

                                                           JUDGMENT OF DISMISSAL
         vs.



UNITED STATES OF AMERICA,

                        Defendant.




         Based on the Order Granting Motion to Dismiss and the reasons contained therein, it is

hereby

         ORDERED, ADJUDGED AND DECREED that this case is dismissed on its merits under

Rules 54 and 58 of the Rules of Civil Procedure with judgment against Plaintiff and for the

Defendants hereby entering.




         DATED this 10th day of May, 2021.

                                             BY THE COURT:




                                             ROBERTO A. LANGE
                                             CHIEF JUDGE
